Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Applicant's amendment, filed 02/09/2021 is acknowledged.


2. Claims 21-32,  34-36  are pending and allowed.


EXAMINER'S AMENDMENT


3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  Authorization for this Examiner's Amendment was given in a telephone interview with Shana  Morshedian on 02/16/2021


In the Claims:

5.  Claim 33 have been canceled.

6.  Claim 21 have been replaced with:
-- An allogenic, genetically engineered, isolated human stem cell comprising an expression vector, wherein the expression vector comprises a nucleic acid sequence encoding a human CXCL12 protein, wherein the nucleic acid is operably linked to an exogenous regulatory region, and wherein said human stem cell, upon differentiation into beta cells,  expresses   a fugetactic amount of CXCL12 protein in said beta cell microenvironment .--

REASONS FOR ALLOWANCE

7. The following is an Examiner's Statement of Reasons for Allowance: 

The previous  rejection of  record, mailed on 01/12/21 is herby withdrawn in view of: 

(i) The Examiner’s Amendment set forth supra;
 
(ii) A Terminal Disclaimer  filed on 02/09/2021

(iii) Declaration filed under 37 CFR1.132 by Dr. Kiewlich on 02/09/21.  Said   declaration  stated  that the recited prior art cells expresses chemoattractive amount of CXCL12 while the claimed cells expresses fugetactic amount of CXCL12. Thus,  the claimed engineered stem cells necessarily encode CXCL12 differently from those of the cited art, since each cited reference discusses chemotactic levels of CXCL12. Chemotactic amounts are functionally different from fugetactic amounts, and occur at lower concentrations. A chemotactic amount of CXCL12, such as disclosed in the cited references, will attract immune cells to the source of that cytokine, thereby solving the problems sought to be solved in those references. Differentiated cells that are allogeneic and that express a chemotactic amount of CXCL12 would be guiding the immune cells to themselves, yielding the unwanted graft versus host adverse response. Stem cells, however, are considered to be immune privileged, and infusion of these stem cells in vivo will not cause the immune cells to attack. However, without the benefit of a fugetactic amount of CXCL12 protein being produced in the microenvironment, the beta cells differentiated from these stem cells would be vulnerable to immune attack. The claimed stem cells are encoded so that the differentiated beta cells express a fugetactic amount of CXCL12 such that immune cells are repelled. This allows these cells to be resistant to immune cells when exposed to such cells.


8. The prior art does not teach or suggest an allogenic, genetically engineered isolated human stem cells as recited in claims 21-32, 34-36  .



9.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker can be reached on 571/ 272-3181.  

The fax number for the organization where this application or proceeding is assigned is 571-273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644